Citation Nr: 0719268	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-22 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to automotive or automotive adaptive equipment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from January 1948 to January 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.


FINDING OF FACT

The medical evidence of record is in relative equipoise as to 
whether the veteran's service-connected bilateral knee 
arthritis, at least in part, causes loss of use of both feet 
within the meaning of the applicable law and regulations.  


CONCLUSION OF LAW

Entitlement to automotive or automotive adaptive equipment is 
warranted.  38 U.S.C.A. §§  3901, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.350, 3.808, 4.63 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for entitlement to automotive or 
automotive adaptive equipment.  Therefore, no further 
development is needed with respect to this appeal.

Legal Criteria

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service: (i) loss or permanent loss of 
use of one or both feet; (ii) loss or permanent loss of use 
of one or both hands; or (iii) permanent impairment of vision 
of both eyes. 38 C.F.R. § 3.808(a), (b). For adaptive 
equipment eligibility only, service-connected ankylosis of 
one or both knees or one or both hips is sufficient to show 
entitlement.  38 U.S.C.A. §3901, 38 C.F.R. § 3.808(b).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.
Analysis

The veteran contends that he is unable to ambulate due to his 
service-connected knee conditions and that as such, he has a 
loss of use of his lower extremities and is entitled to 
automotive or automotive adaptive equipment.  The Board finds 
that the evidence both for and against the claim is evenly 
divided and, therefore supports a grant of the benefit 
sought.    

The veteran is service-connected for arthritis in both the 
left and right knees, with a 50 percent evaluation for the 
left knee and 40 percent for the right knee.  The veteran has 
an additional 50 percent rating for depression and is in 
receipt of a total disability evaluation based on individual 
unemployability (TDIU).  He is also in receipt of special 
monthly compensation (SMC) on the basis of being in need of 
regular aid and attendance of another person to perform 
activities of daily living.    

VA examination dated in August 2004 assessed the veteran's 
orthopedic condition.  In the associated report, the veteran 
was characterized as a "non-ambulator" who had severe pain 
in his knees even during periods of rest.  The veteran was 
limited in range of motion, with a 70 degree flexion and 35 
degree extension for the right knee and an 80 degree flexion 
and 40 degree extension for the left knee.  It was noted that 
he required a "scooter" or motorized wheelchair for 
locomotion.  Subsequent evaluations confirm that the veteran 
is wheelchair bound.

There is no medical opinion that specifically states that no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance for either foot.  However, it is clear that the 
veteran cannot ambulate.  While he is able to move his knees 
during physical examination, he cannot stand or walk.  This 
limitation is substantial, as the veteran requires the 
assistance of a health care professional in daily activities 
such as cooking, cleaning, and bathing, with additional help 
needed in the transition from wheelchair to bed, and from 
wheelchair to motor vehicle.  
The central question here is whether his inability to walk is 
due to his service-connected bilateral knee disability versus 
his other significant nonservice-connected disorders, to 
include morbid obesity.  

The record contains several reports from both a private 
physician and an in-home health care provider which relate to 
he veteran's inability to ambulate.  The private physician 
indicated in both September 2003 and April 2004 letters that 
the veteran had become wheelchair bound, and specifically due 
to osteoarthritis in the knees, was unable to walk.  The 
movement from wheelchair to motor vehicle was a cause of 
"great difficulty," and the physician opined that 
automotive or adaptive equipment would be of a great use for 
the veteran in transportation to and from his medical 
appointments.  

The VA clinician who most recently examined the veteran, a 
physician assistant, indicated that the veteran's morbid 
obesity was the primary cause of his inability to ambulate.  
However, even this examiner concluded that the veteran's 
bilateral knee arthritis played a causative role in his being 
wheelchair bound.  The RO relied heavily upon this latter 
opinion, particular the statements relating to the veteran's 
obesity but, aside from the supportive private medical 
evidence noted above, the fact that the veteran's knees are 
rated 50 and 40 percent obviously reflects significant 
functional limitation of both knees.

The Board finds that the veteran has no ability to balance, 
sustain, or propel himself with his lower extremities and the 
evidence is at least in equipoise as to whether his loss of 
use of the feet is due to his service-connected bilateral 
knee disability.  As such, the criteria for entitlement to 
automotive or adaptive equipment are met.  See 38 C.F.R. 
§§ 3.350, 3.808.







ORDER

Entitlement to automotive or automotive adaptive equipment is 
granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


